Citation Nr: 1023646	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine, status 
post laminectomy, from October 17, 2007.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for degenerative disc disease of 
the lumbar spine, and assigned a 10 percent evaluation for 
it, effective March 2006.  The Veteran disagreed with the 
assigned rating.  Based on additional evidence, including the 
findings on a Department of Veterans Affairs (VA) examination 
on October 17, 2007, the RO, in a December 2008 rating 
decision, increased the evaluation for the Veteran's service-
connected low back disability to 20 percent, effective the 
date of the examination.  When this case was previously 
before the Board in November 2009, it was remanded for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

In its November 2009 determination, the Board denied the 
Veteran's claim for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
prior to October 17, 2007.  This decision, accordingly, is 
limited to the issue set forth on the preceding page.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for hearing 
loss, tinnitus and a disability manifested by joint pain have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and those issues 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
forward flexion greater than 30 degrees, but less than 60 
degrees, with pain.

2.  The Veteran's spine disability results in radiculopathy 
with mild impairment in the right and left lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
status post laminectomy, from October 17, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2009).

2.  The criteria for a separate 10 percent evaluation for 
radiculopathy of the right lower extremity have been met, 
effective September 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for a separate 10 percent evaluation for 
radiculopathy of the left lower extremity have been met, 
effective September 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a June 2006 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  A May 2007 letter provided notice concerning his claim 
for a higher rating.  The June 2006 letter and a January 2009 
letter also informed the Veteran of the information and 
evidence needed to establish a disability rating and 
effective date.  The case was last readjudicated in February 
2010.

In any event, this claim arises from the initial award of 
service connection for the Veteran's service-connected 
degenerative disc disease of the lumbar spine.  In Dingess, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, VA's duty to notify 
in this case has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, post service medical records, records from 
the Social Security Administration, the reports of VA 
examinations, statements from neighbors of the Veteran and 
his testimony at a hearing before the undersigned in August 
2009.

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the 
claims process by submitting evidence and providing 
testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation requires forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, may be rated 
separately under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation may be assigned.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note 1.

The RO assigned a 20 percent evaluation for the Veteran's low 
back disability on the basis of the findings recorded on the 
VA examination conducted on October 17, 2007.  That 
examination demonstrated forward flexion was to 55 degrees; 
extension was to 15 degrees; lateral bending was to 8 degrees 
on the right and to 10 degrees on the left; and rotation was 
to 20 degrees, bilaterally.  Pain was noted on all movements.  

When he was seen by a private physician in September 2009, 
forward bending of the lumbar spine was to 60 degrees; 
rotation was to 45 degrees on the right and to 30 degrees on 
the left; and extension was to neutral, with spasms.  Private 
medical records reflect the Veteran received lumbar facet 
joint blocks but they produced only modest improvement in his 
back pain.  Another private physician reported in September 
2009 that the Veteran's chronic pain was managed by the daily 
use of oral narcotic analgesics.  

In order to assign a higher rating based on limitation of 
motion, the record must show that forward flexion of the 
lumbar spine was 30 degrees or less, or show ankylosis of the 
entire thoracolumbar spine.  The clinical evidence, however, 
does not show sufficient limitation of motion, even 
considering his complaints of pain and functional impairment.  
See Deluca, 8 Vet. App. 202.  During the 2007 VA examination, 
it was noted that there was no additional limitation of 
motion during flare ups.  The 2010 examiner noted there was 
no fatigue, weakness, or spasms.  Since the Veteran does not 
have limitation of flexion to 30 degrees or favorable 
ankylosis of the entire thoracolumbar spine, a 40 percent 
rating is not warranted. 

The Board has also considered whether a higher rating may be 
assigned under Diagnostic Code 5243.  During the October 2007 
VA examination, the Veteran denied being bedridden due to 
flare-ups of his back problem.  He denied any incapacitating 
episodes during the preceding 12 months.  Similarly, the 
January 2010 VA examination, the Veteran again denied 
incapacitating episodes of spine disease.  While a private 
physician noted the Veteran was often bedridden, there is no 
indication that this was prescribed by a physician.  It is 
also inconsistent with the information furnished by the 
Veteran on two VA examinations.  Thus, a higher rating is not 
warranted under these provisions.  

However, a private physician noted on September 1, 2009 that 
the Veteran had post-laminectomy syndrome with residuals 
weakness in the hip girdle muscles and left foot drop.  Hip 
flexors were 3+/5 and 4-/5 left dorsiflexors.

The VA peripheral nerves examination in January 2010 revealed 
muscle strength of the extensor digitorum longus to be 4/5 
(active movement against some resistance) on the right and 
3/5 (active movement against gravity) on the left.  It was 
noted that dorsiflexion of the ankle was affected and that 
the nerve involved was L4-5.  Knee and ankle reflexes were 
absent bilaterally.  On VA examination of the spine in 
January 2010, muscle strength in the hips was 5/5 (active 
movement against full resistance), and ankle dorsiflexion was 
4/5 on the right and 3/5 on the left.  The diagnosis was 
radiculopathy.

Inasmuch as the findings recorded on the September 1, 2009 
private evaluation represent the initial clinical evidence of 
compensable neurological findings, the Board concludes that a 
separate 10 percent evaluation is warranted for each lower 
extremity effective September 1, 2009, based on findings 
consistent with mild incomplete paralysis of the sciatic 
nerve.  In the absence of objective evidence that the 
findings are more than mild, a higher rating is not 
warranted.  Moreover, separate neurological ratings are not 
warranted prior to that date, as the 2007 examiner noted that 
while ankle and knee reflexes were absent, motor and sensory 
examinations were normal.  Such findings are not consistent 
with at least mild incomplete paralysis at that time.  

The Board notes that the Veteran's private physician stated 
in September 2009 the Veteran was totally disabled from any 
form of gainful employment.  However, a May 2008 VA 
examination noted the Veteran was self employed as a 
handyman, working part time and the 2010 examination also 
noted that the Veteran reported working part time.  The 
September 2009 report was prepared by the same physician who 
provided inconsistent information concerning the Veteran 
being bedridden at times.  As the information reported by 
this physician is inconsistent with information the Veteran 
provided to VA examiners, it is entitled to little probative 
weight. 

The Board also acknowledges the Veteran's contentions 
regarding the severity of his disability, as well as the 
statements from his neighbors regarding the impact his back 
disability has on his ability to do yard work and physical 
activity.  However, the Board concludes that the objective 
findings on examination are of greater probative value than 
the Veteran's and his neighbors allegations regarding the 
severity of his low back disability.  Specifically, the Board 
finds that the 20 percent evaluation as well as the separate 
neurological ratings assigned effective September 1, 2009 
adequately address the symptomatology of the Veteran's low 
back disorder. 

The Board has also considered whether the Veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's low back disability.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial evaluation in excess of 20 percent effective 
October 17, 2007, for degenerative disc disease of the lumbar 
spine, status post laminectomy, is denied.

A separate 10 percent evaluation for radiculopathy of the 
right lower extremity is granted effective September 1, 2009, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.

A separate 10 percent evaluation for radiculopathy of the 
left lower extremity is granted effective September 1, 2009, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


